DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 02/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,831811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kim Kanzaki (Reg.No. 37,652) on Feb 9th, 2022.

The application has been amended as follows: 
Claims:
Claim 2 (currently amended): The method as recited by Claim 1, wherein the language input is selected from a group consisting of speech, representation of speech, written, representation, and commands generated based on user interaction with a user interface.

Claim 12 (currently amended): The non-transitory processor-readable storage device as recited by Claim 11, wherein the language input is selected from a group consisting of speech, representation of speech, written, representation, and commands generated based on user interaction with a user interface.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior of record alone or in combination do not teach “the estimation of the probability includes an estimation of the ambiguity and wherein the estimation of the 
Closest prior art (Applicant’s submitted prior art (IDS) submitted on 07/08/2021) Ilyas (US 2012/0166372) teaches probabilistic models to create knowledge representations using semantic concepts and on Millmore (US 2013/0103391) teaches estimating probability for natural language input in an ERP environment. Prior art Eder (US 2006/0184473) teaches estimating probability using a risk factor using semantic context.  Prior art Mirhaji (US 8,429,179) teaches relationship strength between two concepts in an ontology and representing data using graph representation. Prior arts of records do not in combination teach determining estimation of meaning based on estimation probability which includes estimation of ambiguity and using a schema 
Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above. Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/          Examiner, Art Unit 2159   

/William B Partridge/           Primary Examiner, Art Unit 2183